              Case 1:21-cv-03080-SAB                   ECF No. 9         filed 09/13/21     PageID.51 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                                                          EASTERN DISTRICT OF WASHINGTON
                                                                   for thH_
                                                      Eastern District of Washington
                                                                                                          Sep 13, 2021
                                                                                                               SEAN F. MCAVOY, CLERK
                     ADRIAN GUZMAN,
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 1:21-CV-03080-SAB
    CITY OF YAKIMA; YAKIMA COUNTY                                    )
DEPARTMENT OF CORRECTIONS; CHIEF JEREMY                              )
WELCH; LIEUTENANT BILL SPLAWN; and YAKIMA
                COUNTY,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion to Voluntarily Dismiss Complaint, ECF No. 7, is GRANTED.
u
              Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE.




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge               Stanley A. Bastian                                           on Motion to Voluntarily Dismiss Complaint.




Date: 9/13/2021                                                              CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                             Sara Gore
